IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                        DIVISION ONE
                                                                                        <=2,
STATE OF WASHINGTON,
                                                            No. 69717-0-1
                      Respondent,

              v.

                                                                                               ^?
PHILLIP D. BALDWIN,                                        UNPUBLISHED OPINION                 *£,

                      Appellant.                           FILED:        APR " 7 2014



       Per Curiam — Phillip Baldwin appeals his conviction for second degree rape,

arguing that the trial court erred in instructing the jury that it had a "duty to return a

verdict of guilty" if it found all the elements of the offense beyond a reasonable doubt.

This argument is controlled by our decision in State v. Ryan P. Moore, No. 69766-8

(Wash. February 18, 2014) and the cases cited therein.

       Affirmed.



                              FOR THE COURT:



                                                              **XcM*4.}^
                                                                     &3U-